t c memo united_states tax_court steven j and jean l liddane petitioners v commissioner of internal revenue respondent docket no filed date steven j and jean l liddane pro sese gerald w douglas for respondent memorandum opinion beghe judge this case is before the court on cross- motions for summary_judgment under rule and respondent's motion to impose a penalty under sec_6673 respondent determined a deficiency of dollar_figure in petitioners' federal all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue income_tax an addition_to_tax of dollar_figure under sec_6651 for late filing and an accuracy-related_penalty under sec_6662 for negligence background petitioners resided in lebanon new jersey when they filed their petition petitioners filed responses to respondent's request for admissions and the parties filed a stipulation of facts during petitioner steven j liddane petitioner was employed by transaero corp from which he received wages of dollar_figure on which federal_income_tax of dollar_figure was withheld petitioner jean l liddane is a housewife petitioners did not file a timely federal_income_tax return and the omission came to respondent's attention in date petitioners received respondent's form cp-516 notice stating that in order to receive a refund of the previous year's withholding credit petitioners needed to submit a return on date the brookhaven service_center received a form_1040 u s individual_income_tax_return signed by petitioners on which they displayed their social_security numbers in the appropriate boxes and claimed joint_return filing_status the return showed zeros on lines through line and line on which items of gross_income_adjusted gross_income and the amount you owe respectively are to be reported petitioners left the return blank in all other respects they claimed no refund of tax withheld from the wages of dollar_figure shown on form_w-2 and did not attach form_w-2 to the return on date respondent mailed a statutory_notice_of_deficiency to petitioners determining that petitioners had income of dollar_figure from wages and dollar_figure from interest that respondent later conceded applying the personal_exemption and standard_deduction amounts to arrive at taxable_income giving petitioners credit for the tax withheld from petitioner's wages computing their tax_liability by affording them joint filing_status and showing a balance due or underpayment of dollar_figure and the above-described additions on date petitioners timely filed their petition with this court disputing the unpaid portion of the deficiency and the additions on the ground that we do not believe we owe the extra amount due above for this tax_year on date petitioner sent an internal_revenue_service irs appeals officer a letter containing three single-spaced pages of text that petitioner asked to have treated as an integral part of petitioners' return this letter explains that petitioners filed the return in order to avoid criminal liability as nonfilers it sets forth a series of canned arguments accompanied by numerous citations that petitioners may have regarded as fresh and persuasive when they came to petitioners' attention but which the court for the most part regards as timeworn tired tax_protester rhetoric the letter also asserts that the internal_revenue_code fails to define the term income that the income_tax is voluntary and that petitioners do not choose to participate and that the code does not impose a liability for income_tax on individual human beings as opposed to persons a term that primarily connotes in petitioners' view artificial legal entities such as corporations on date respondent timely filed an answer that put the case at issue on date the court served its notice of trial with standing_pretrial_order attached calendaring the case for the court's date trial session to be held in new york city on date respondent filed a request for admissions and on date filed a motion to compel production of documents and a motion for summary_judgment each of which had been served on petitioners on date the court received and filed as petitioners' response to respondent's motion for summary_judgment petitioner's letter stating that he had moved with his family to oregon to take new employment the court thereupon denied respondent's motions without prejudice vacated the deemed admissions petitioners later responded timely to the requests for admission changed petitioners' address on the court's records retained jurisdiction and set the case for trial at the court's date portland oregon trial session on date respondent's and petitioners' trial memoranda were received by the court in due course they were filed as part of the record in this case petitioners' trial memorandum contains an index of citations of more than authorities that includes in addition to the internal_revenue_code irs publication the instructions for form_1040 bouvier's law dictionary american jurisprudence state court opinions opinions of the u s supreme court and opinions of lower federal courts petitioners' trial memorandum charges respondent's notice_of_deficiency with failure to cite legal authority in support of its determinations including the failure to explain in support of their objection to the additions why filing income_tax returns is mandatory at the hearing of this case the court provided respondent's counsel and petitioners with copies of the court's opinion in cocozza v commissioner tcmemo_1997_305 with citations of other such cases decided by the court including talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir respondent's counsel informed the court that he had already provided petitioners with a copy of the court's opinion in talmage as well as copies of the court's opinions in 73_tc_806 and steele v commissioner tcmemo_1997_307 as evidenced by his letter to petitioners of date annexed as an exhibit to respondent's trial memorandum in each of those cases the court imposed a penalty against the taxpayer under sec_6673 because of the frivolousness of the taxpayer's arguments that letter also notified petitioners that respondent intended to file a motion for a penalty under sec_6673 in an amount of at least dollar_figure if you continue to assert your previously stated objections to paying taxes because as you can see by reading these cases your objections to paying taxes are clearly frivolous and even more to the point have been repeatedly rejected by the courts at the hearing the court explained to petitioners that their position has no merit the court told petitioners that petitioner's letter of date would not be treated as part of their return but would be deemed a protest filed with the appeals officer although the facts of the case had been fully stipulated petitioners had a prepared statement that they wished to read into the record the court suggested that it would be more efficient to file the statement as a brief the parties thereupon each moved for summary_judgment and respondent filed a written motion for a penalty under sec_6673 in an amount not less than dollar_figure the court ordered a seriatim briefing schedule with petitioners to lead off as they requested after an extension of time petitioners filed a 52-page brief with more than citations of statutes regulations cases and other materials partially typed but largely handwritten with three exhibits attached consisting of the irs mission statement the white house press release accompanying the president's signature of h_r the taxpayer_browsing_protection_act and an excerpt from hearings before the ways_and_means_committee consisting of a portion of the testimony of dwight e avis head alcohol and tobacco_tax division bureau of internal revenue in which he stated among other things your income_tax is percent voluntary tax and your liquor tax is percent enforced tax upon receipt of petitioners' brief the court issued an order informing the parties that they need not file additional briefs and that the case would be deemed fully submitted discussion petitioners' brief although much longer by reason of the inclusion of copious quotations and additional citations than the letter to the appeals officer adds nothing of substance to what was said in the letter in these circumstances our recent comments in vondyl v commissioner tcmemo_1998_120 are exactly to the point petitioner by selectively analyzing statutes regulations and case precedent out of context has reached the conclusion that amounts he received from any and all sources do not constitute income petitioner following in the footsteps of numerous others who have unsuccessfully attempted to rationalize a way to avoid paying federal_income_tax must also fail we find petitioner's arguments to be either wholly without merit and not worthy of further analysis and or previously addressed by this and other courts see for example opinions addressing the question of whether compensation_for labor is not subject_to tax such as 687_f2d_264 8th cir affg tcmemo_1981_506 632_f2d_706 8th cir 619_f2d_716 8th cir 80_tc_1111 further we are not obligated to exhaustively review and or rebut petitioner's misguided contentions 737_f2d_1417 5th cir accordingly we sustain respondent's determination in an effort to help petitioners understand why and how their selective reading of dicta in old cases is at odds with more recent supreme court opinions that set forth the current correct approach to interpreting and applying the internal_revenue_code that is followed by the federal courts we make the following additional observations justice holmes not only said in 275_us_87 that taxes are what we pay for civilized society but in his article the path of the law harv l rev that the prophecies of what the courts will do in fact and nothing more pretentious are what i mean by the law and a legal duty so called is nothing but a prediction that if a man does or omits certain things he will be made to suffer in this or that way by judgment of the court id pincite although these formulations may be somewhat simplistic they have a valid core 33_f3d_754 7th cir our opinion in talmage v commissioner supra cites numerous other cases in addition to those cited in vondyl v commissioner supra in which this court and the courts of appeals have invariably rejected arguments that wages are not income for the purposes of the income_tax law the information given to petitioners before and at the hearing should have made clear to petitioners that their case is a sure loser the fact that income is not a defined term in the internal_revenue_code is of no moment the lack of a definition does not make the 16th amendment or the internal_revenue_code inoperative as judge learned hand stated in 251_f_211 2d cir the meaning of the word income is not to be found in its bare etymological derivation its meaning is rather to be gathered from the implicit assumptions of its use in common speech the term income as used in the 16th amendment and in the internal_revenue_code carries the meaning which an intelligent layman not an economist or a lawyer would ascribe to it magill taxable_income rev although there was a time in the early days of the federal tax laws when the supreme court regarded the problem as one that could be solved by arriving at an approved definition which incidentally early on included income derived from labor including salaries wages or compensation the current view as expressed on behalf of the supreme court by justice holmes in 284_us_1 is we see nothing to be gained by the discussion of judicial definitions the defendant in error the taxpayer has realized within the year an accession to income if we take words in their plain popular meaning see also 70_tc_730 affd per curiam 614_f2d_159 8th cir what petitioners and others who make the misguided arguments that the court has waded through in this case have failed or refused to recognize and must realize and understand is that the courts no longer pay any attention to the metaphysical logic chopping and nit-picking of dicta from old cases about what is income the correct view which all federal courts currently follow and apply was made clear by chief justice warren in the more recent opinions of the supreme court in 348_us_426 and 348_us_434 that the the classic definition was worked out in a series of cases commencing with 231_us_399 through 247_us_179 and culminating in 252_us_189 receipts in question in those cases were included in taxable_income under both the and internal revenue codes for example in commissioner v glenshaw glass co supra pincite we would do violence to the plain meaning of the statute and restrict a clear legislative attempt to bear upon all receipts constitutionally taxable were we to say that the payments in question here are not gross_income and again in general am investors co v commissioner supra pincite in accordance with the legislative design to reach all gain constitutionally taxable unless specifically excluded we conclude that the petitioner is liable for the tax and the judgment is affirmed these words are also dicta as are the words of the old supreme court opinions and other opinions and sources that petitioners selectively quote out of context dicta is a word that lawyers and judges use to refer to explanations or comments in a judicial opinion that are not necessary to the holding or result that is the court's actual decision but as explained in reich v continental cas co supra pincite in which the court_of_appeals applied and followed the dicta in a recent supreme court opinion on another subject federal_law is for all practical purposes what the supreme court says it is when the court's view is embodied in a holding the court's reluctance to overrule its precedents enables a confident prediction that that holding is the law when the view is embodied in a dictum prediction cannot be made with the same confidence but where it is a recent dictum that considers all the relevant considerations and adumbrates an unmistakable conclusion it would be reckless to think the court likely to adopt a contrary view in the near future in such a case the dictum provides the best though not an infallible guide to what the law is and it will ordinarily be the duty_of a lower court to be guided by it so much more so in the case at hand as in the countless other cases in which misguided taxpayers such as petitioners have repeated the fruitless arguments that the income_tax laws are ineffective or inapplicable in accomplishing their intended objective of raising governmental revenue from individuals who receive wage salary or other compensation income the invariable practice of this court and the courts of appeals in rejecting those arguments confirms that petitioners' arguments are frivolous by enacting and amending the internal_revenue_code congress the people's elected representatives has accomplished the purpose of providing the primary means of financing the costs of the federal government this is the system under which both individuals and corporations will be required to pay their shares of the burden at least until such time as congress decides to repeal the income_tax and try another way to raise the necessary revenue petitioners' descriptions of the federal_income_tax as a voluntary system that they and others who don't like to pay taxes can elect to participate in or not as they choose are based on a gross misunderstanding that can only be attributed to willful obtuseness see 791_f2d_68 7th cir quoted in talmage v commissioner t c memo that misunderstanding arises from a false distinction between the way in which some taxes are determined and collected without the filing of a return as by stamp or at the point of sale and our self-assessment system of filing income_tax returns in which taxpayers are required in the first instance to compute and report to the government the amount of their taxable_income and the resulting tax_liability but as judge learned hand pointed out in his famous aphorism about income_tax avoidance in 159_f2d_848 2d cir over and over again courts have said that there is nothing sinister in so arranging one's affairs as to keep taxes as low as possible everybody does so rich or poor and all do right for nobody owes any public duty to pay more than the law demands taxes are enforced exactions not voluntary contributions to demand more in the name of morals is mere cant emphasis supplied again the notion that the tax on the income from employment or labor of a human being is an unconstitutional tax on his existence and that only artificial entities such as corporations formed and continued by state action can be subjected to income_tax is in this day and age even when alternative approaches to raising revenue are receiving legislative consideration too quaint to require extended discussion in this connection petitioners' notion that common speech restricts the term person to artificial persons is just wrong person is the generic term it usually refers to human beings when it is extended to include other entities such as corporations they are included in the definition of person and to provide clarity and contrast the term individual is applied to human beings petitioners are individuals within the meaning of the internal_revenue_code the fact that the term individual is not defined in the internal_revenue_code is also of no moment as previously stated words in the internal_revenue_code have their commonly accepted meanings as used in common speech petitioners display similar obtuseness in asserting that the words of the internal_revenue_code do not actually impose income_tax_liability on them petitioners have been led astray by whoever has sold them the bill of goods that they have so laboriously written out and filed as their brief all that is required is actually to read the internal_revenue_code sec_1 entitled tax imposed provides in subsection a there is hereby imposed on the taxable_income of-- every married individual who makes a single return jointly with his spouse under sec_6013 a tax determined in accordance with the following table if taxable_income is the tax is over dollar_figure but not over dollar_figure dollar_figure plu sec_28 of the excess over dollar_figure married individuals who file separate returns or no return suffer tax_liability at the higher rate of percent on much the same amount of taxable_income under sec_1 sec_61 defines gross_income as all income from whatever source derived the formulation that chief justice warren said on behalf of the supreme court in 348_us_426 and 348_us_434 was all encompassing and which specifically includes in paragraph compensation_for services sec_62 defines the intermediate term adjusted_gross_income minus certain defined deductions sec_63 defines taxable_income for individuals who do not itemize their deductions as petitioners failed to do on their return document and rejected the opportunity that we afforded them to rectify their omission as meaning adjusted_gross_income minus-- the standard_deduction and the deduction for personal exemptions provided in sec_151 the standard_deduction for is defined by sec_63 as dollar_figure in the case of a joint_return and the personal_exemption amount for is dollar_figure for two individuals finally civil tax_liabilities are not criminal punishment the requirement that the government prove liability beyond a reasonable doubt the standard applied in criminal cases does not apply to civil tax_liabilities in any event the burden_of_proof plays no role in this case no facts are in dispute petitioners' stipulation that petitioner received wages of dollar_figure is all that is needed to decide this case in respondent's favor respondent's determination is sustained with respect to petitioner's wage income from transaero corp we will deny petitioners’ motion for summary_judgment and grant respondent's motion to give effect to respondent's concession on the dollar_figure of interest a computation under rule will be required because petitioners' brief does not address the late-filing addition and the negligence_penalty we might have deemed petitioners to have conceded them once we rejected petitioners' frivolous arguments on the merits of the tax_liability however petitioner's trial memorandum which was filed as part of the record in this case takes the position that the sec_6651 late filing addition and the sec_6662 negligence_penalty cannot be imposed because of respondent's failure to persuade petitioners by reason of their voluntary argument that there is a mandatory filing requirement inasmuch as we have rejected petitioners' argument on that score their arguments against the imposition of the addition and penalty cannot stand respondent's determinations are clearly correct and must be sustained petitioners filed their return more than a year and a half late their return position was inexcusably groundless and their arguments have been clearly frivolous as such they evidence petitioners' continuing failure to make any reasonable attempt to comply with the applicable provisions of the internal_revenue_code the addition and penalty clearly apply to the underpayment to be determined in the rule computation we now turn to respondent's motion to impose a penalty under sec_6673 petitioners received a warning that respondent would move for a penalty under sec_6673 because their position was groundless and their arguments frivolous respondent furnished petitioners with copies of similar cases in which after upholding the commissioner's determinations the court imposed such a penalty on the taxpayers and in which the court's decision to impose a penalty was upheld by the courts of appeals petitioners were given ample opportunity to recede in the face of the evidence provided by the court and respondent of the overwhelming likelihood amounting to certainty that they would lose their case and that a penalty would be imposed if they persisted in their misguided time- and resource-consuming course of action petitioners' position in this case has been groundless and their arguments frivolous from the time they first decided not to file a return then filed a return taking a clearly groundless position through the times of filing of their petition and the protest letter with its frivolous arguments that they sought to incorporate into their return through the filing of their trial memorandum and their actions at the hearing and concluding with their brief all as the court_of_appeals said in coleman v commissioner f 2d pincite contrary to established law and unsupported by a reasoned colorable argument for change in the law in these circumstances we will exercise our discretion under sec_6673 and require petitioners in addition to the underpayment_of_tax the late filing addition and the negligence_penalty to pay a penalty to the united_states in the amount of dollar_figure in view of the foregoing an appropriate order will be issued and decision will be entered under rule
